DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 April 2022.

Response to Amendment
Claims 1-7 have been amended. Claims 1-7 are pending. In the previous action (Non-Final Rejection filed on 28 January 2022), claims 3-7 were indicated as containing allowable subject matter.
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the amendments to the specification and in view of Applicant’s explanation (Remarks, p. 7, “Applicant asserts”), the objections to the claims are withdrawn, as are the rejections of claims 1-7 under 35 USC 112(b). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 April 2022, with respect to the rejections of claims 1 and 2 under 35 USC 102(a)(1) have been fully considered (Remarks, p. 9, “Applicant believes”) and are persuasive. The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan N. Cross on 27 May 2022.
The application has been amended as follows: 
Claim 4
Line 9: “configured to receive the fourth fluid, which is thus heated by”
Claim 5
Line 2: “configured to pump the fourth fluid to the indirect heater and thus elevate the fourth fluid”

REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7. The concept of a system for separation of an aqueous liquid and a gas from a first fluid at a first pressure, wherein the first fluid has a gas phase, an aqueous liquid phase and a hydrocarbon liquid phase, the system comprising:
a first separator configured to carry out a separation of a first portion of the gas from the first fluid to produce a second fluid, wherein in the separation in the first separator is carried out at the first pressure, and wherein the first pressure is at least 50 psig;
a pressure reducer configured to reduce the second fluid from the first pressure to a second pressure so as to produce a third fluid at the second pressure, wherein the second pressure is near atmospheric;
a second separator configured to carry out a separation of a second portion of the gas from the third fluid to produce a fourth fluid, wherein the separation in the second separator is carried out at the second pressure,
an indirect heater which receives and indirectly heats the fourth fluid; and
a third separator configured to separate a third portion of the gas from the thus heated fourth fluid to produce a fifth fluid: and
wherein the system includes at least one of:
the first separator configured to separate a portion of the aqueous liquid from the first fluid; or
the second separator configured to separate a portion of the aqueous fluid liquid from the third fluid (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides for a means of separating a three-phase fluid ([0003]) that allows minimal heat loss and a desired Reid vapor pressure in the obtaining of a liquid product free of gas and water ([0049]).
The closest prior art is regarded to be Heath (US 4,579,565), which discloses an apparatus (Figs. 1 and 2) for processing effluent from a natural gas well head, the effluent comprising gaseous, liquid and vapor phases, to provide light end hydrocarbons in a stable gaseous phase and to provide heavy end hydrocarbons in a stable liquid phase (col. 3, lines 28-38) and water (col. 7, line 8) comprising:
a three phase high pressure primary separator means 20 (col. 6, lines 45-46) to produce gaseous sales gas through pipe 26 (col. 7, lines 2-3) and liquid through pipe 25 (col. 6, lines 67-68) (i.e., a first separator), wherein the high pressure separator 20 operates at 400-1000 psig (col. 6, lines 58-60) (i.e., at least 50 psig); 
a valve 22 that draws off liquid under pressure toward an intermediate pressure staging separator 30 (col. 6, line 65 to col. 7, line 1) that operates at less than 125 psig (col. 7, lines 10-11) but higher than atmospheric pressure (col. 7, lines 28-30) (i.e., a pressure reducer), wherein optimization of pressure to near atmospheric pressure would have been obvious to the skilled practitioner;
wherein the intermediate pressure staging separator 30 produces flashed gases removed by means of pipe 40 (col. 7, lines 32-33) and oil passed by conduit 44 (col. 7, lines 26-27) (i.e., a second separator configured to separate a second portion of the gas from the third fluid to produce a fourth fluid), and wherein the system includes a pipe 31 for water from primary separator means 20 (Fig. 1; col. 7, lines 8-9) (i.e., the first separator configured to separate a portion of the aqueous liquid from the first fluid).
Heath further discloses a conventional heater means 2 (an indirect heater) comprising a gas burner unit 12 (i.e., a burner); indirect heating medium 3 (i.e., a container for holding a bath liquid); a fire tube heater 10 (i.e., a fire-tube at least partially extending through the container and connected to the burner such that hot gaseous effluent flows through the fire-tube and thus heats the bath liquid); and gas heating coils 4 and 6 (col. 6, lines 35-52) (i.e., a coil extending at least partially through the container). However, the heater means heats residual hydrocarbons in a gas stream removed by pipe 40 and returned by pipes 92 and 94 (col. 7, lines 32-41), so the heater means cannot be regarded as an indirect heater which receives and indirectly heats the fourth fluid since the fourth fluid must not be the same fluid as the “second portion of the gas from the third fluid.” Instead of teaching indirectly heating and further separating the oil obtained from the staging separator (i.e., the fourth fluid), Heath teaches that liquid hydrocarbons are delivered to storage (col. 7, lines 46-48).
Related prior art is Ricotta (US 2015/0337218 A1), which discloses a system for processing a produced hydrocarbon fluid from a wellbore (Fig. 3A; [0010]) comprising:
a production separator 6 that removes natural gas from a hydrocarbon mixture and transmits the removed natural gas through a conduit 150 ([0142]) (i.e., a first separator) to produce an oil and condensate stream transmitted through conduit 100 ([0142]) and that operates at 10-350 PSI (Fig. 3A);
a control valve 8 along conduit 100 ([0142]), downstream of which a pressure is atmospheric or at a vacuum (Fig. 3A: “ATM OR VACUUM”) (i.e., a pressure reducer); and
a distillation unit 50 that receives the reduced pressure oil and condensate stream and removes natural gas through conduit 32 ([0139], [0144]) and oil and condensate through conduit 106 ([0150]; bottom of distillation unit 50 in Fig. 3A) (i.e., a second separator), the distillation unit operating at an upper pressure limit of atmospheric pressure ([0167]) (i.e., a second pressure);
and wherein the system includes a conduit 152 of the production separator 6 for removing water ([0141]) (i.e., the first separator configured to separate a portion of the aqueous liquid from the first fluid).
However, Ricotta does not suggest a third separator or an indirect heater.
Other related prior art is Coetzee et al. (US 2015/0291887 A1), which discloses a plant for treating fluid products obtained from an oil well (Fig. 1; Abstract) comprising a high pressure separator 20 operating at 1.0-1.2 MPa for separating a gas phase 21, a crude oil phase 22, and a water phase 24 ([0025]) (i.e., a first separator configured to separate a portion of the aqueous liquid from the first fluid), a pressure reduction valve 25 (i.e., a pressure reducer),  a medium pressure separator 30 (i.e., a second separator) ([0026]), and a low pressure separator 40 ([0027]) (i.e., a third separator), wherein gas phases 21, A, and B ([0025]-[0027]) can be regarded as first, second, and third portions of a gas phase.
However, Coetzee does not suggest an indirect heater for heating a fluid from the second separator 30.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to provide an indirect heater for heating a fluid bound for a “third” separator that removes gas from a fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772